IN THE COURT OF APPEALS OF IOWA

                                    No. 13-1671
                             Filed November 26, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TONY CHRISTOPHER WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Wapello County, Kirk A. Daily,

District Associate Judge.



       Tony Williams appeals the district court’s denial of his motion to suppress

evidence acquired during a traffic stop that resulted in his conviction for operating

a vehicle while intoxicated. AFFIRMED.



       Bret R. Larson of Osborn, Milani, Mitchell & Goedken, L.L.P., Ottumwa, for

appellant.

       Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, Lisa Holl, County Attorney, and Stephen Swanson, Assistant County

Attorney, for appellee.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                           2


POTTERFIELD, J.

       Tony Williams was found guilty of operating a vehicle while intoxicated in a

bench trial before the district court. He appeals the district court’s denial of his

motion to suppress evidence acquired during the traffic stop.

       I. Factual and Procedural Background

       On November 23, 2012, a police officer observed Williams drive past her

cruiser. She “observed some issue with the brake lights.” She initiated a traffic

stop to inform him the center brake light was not functioning. When she began to

interact with Williams, it became evident he was intoxicated.

       On December 19, 2012, the State charged Williams by trial information

with operating while intoxicated in violation of Iowa Code section 321J.2(1)(a)–(b)

(2011).1 Williams moved to suppress all evidence obtained from the stop. After

a hearing at which the officer testified, the district court denied the motion to

suppress. Williams waived his right to a jury trial, and the district court entered a

guilty verdict on August 26, 2013. Williams now appeals the denial of his motion

to suppress.

       II. Standard and Scope of Review

       Williams’s    claim   of   error   arises   under    the   protections    against

unreasonable seizures found in both the United States Constitution and the Iowa

Constitution. See U.S. Const. amend. IV; Iowa Const. art. 1 § 8. We therefore

review de novo. See State v. Lane, 726 N.W.2d 371, 377 (Iowa 2007).


1
  “A person commits the offense of operating while intoxicated if the person operates a
motor vehicle in this state . . . [w]hile under the influence of an alcoholic beverage or
other drug or a combination of such substances[ or w]hile having an alcohol
concentration of .08 or more.” Iowa Code § 321J.2(1)(a)–(b).
                                          3


       III. Discussion

       The Fourth Amendment to the United States Constitution provides, “The

right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures, shall not be violated . . . .” U.S.

Const. amend. IV. Analogous protections are provided in the Iowa Constitution.

See Iowa Const. art. 1 § 8.       An officer must have either probable cause or

reasonable suspicion to stop a vehicle. See State v. Tyler, 830 N.W.2d 288,

292–93 (Iowa 2013).

       “Probable cause exists if the totality of the circumstances as viewed by a

reasonable and prudent person would lead that person to believe that a crime

has been or is being committed and that the arrestee committed or is committing

it.” State v. Tague, 676 N.W.2d 197, 201 (Iowa 2004). “When a peace officer

observes a violation of our traffic laws, however minor, the officer has probable

cause to stop a motorist.”       Id.   “[A]n officer’s reasonable mistake of fact

supporting [her] belief that a traffic violation or other criminal activity is underway

will suffice as probable cause for a stop.” State v. Louwrens, 792 N.W.2d 649,

652 (Iowa 2010).

       A reasonable suspicion exists when “the stopping officer had specific and

articulable facts . . . taken together with rational inferences from those facts[] to

reasonably believe criminal activity may have occurred.” Tague, 676 N.W.2d at

204. The reasonable suspicion standard is less demanding than the probable

cause standard, so if there is probable cause, there is also reasonable suspicion.

See State v. Harrison, 846 N.W.2d 362, 365–66 (Iowa 2014).
                                             4


       Williams argues the officer’s stated reasons for pulling his car over do not

constitute reasonable suspicion (or, by extension, probable cause). He claims

her purported observation of “some issue with [his] brake lights” is not a specific

and articulable basis for the stop.2        The video recording of the incident, he

asserts, does not sufficiently give rise to a reasonable suspicion of a traffic

violation. He argues the video in fact demonstrates that his brake light was in

working order.

       The State argues the stop was supported by probable cause (and, by

extension, reasonable suspicion). It notes the officer testified she believed there

were multiple bulbs in the brake light enclosure and at least one of the bulbs was

not illuminated in violation of Iowa Code section 321.387.3               It responds to

Williams’s assertion the brake light was in working order by noting it is not clear

from the video evidence how many bulbs were or were not illuminated, and the

officer’s stop is supported by a reasonable mistake of fact even if each bulb was

functional.

       We agree with the district court that the officer had probable cause to stop

the vehicle. The officer’s testimony demonstrated that either the brake light’s


2
   Williams further claims the officer’s testimony was not derived from personal
knowledge and was therefore admitted at the suppression hearing in violation of our
rules of evidence. He argues the testimony should have been excluded under Iowa Rule
of Evidence 5.602, which provides, “A witness may not testify to a matter unless
evidence is introduced sufficient to support a finding that the witness has personal
knowledge of the matter.” He argues the officer’s testimony that she struggled to
remember details of the event clearly should have foreclosed the admission of her
testimony entirely. However, the officer explained that her testimony at the hearing was
based on her review of her own report, which she wrote at the time of the incident.
3
  “Every motor vehicle . . . shall be equipped with a lighted rear lamp or lamps . . . . All
lamps and lighting equipment originally manufactured on a motor vehicle shall be kept in
working condition or shall be replaced with equivalent equipment.” Iowa Code
§ 321.387.
                                         5


functionality was impaired or she made a reasonable mistake of fact in believing

she observed an impaired brake light.        The officer noted she did not know

Williams prior to the incident, had no other reason to initiate the stop, and pulled

him over only to inform him of his defective brake lights.

       The district court found the officer’s testimony credible, and “we give

deference to the factual findings of the district court due to its opportunity to

evaluate the credibility of the witnesses.” State v. Lane, 726 N.W.2d 371, 377

(Iowa 2007). We find the officer had probable cause to initiate the stop, and we

therefore affirm.

       AFFIRMED.